Appeal by the *407defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered August 9, 1994, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree, unauthorized use of a vehicle in the first degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the court gave improper instructions to the jury regarding reasonable doubt, the presumption of innocence, and the defendant’s right not to testify (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, when viewed as a whole, the court’s charge properly conveyed to the jury the concepts of reasonable doubt and the presumption of innocence (see, People v Canty, 60 NY2d 830; see also, People v Rodriguez, 220 AD2d 701). Moreover, the record indicates that the language used by the court regarding the defendant’s right not to testify was neutral in tone, did not imply that the failure to testify was merely a trial maneuver rather than a constitutional right, and was not so extensive as to prejudicially draw the jury’s attention to the defendant’s failure to testify (see, People v Odome, 192 AD2d 725; see also, People v Pride, 173 AD2d 651). Rosenblatt, J. P., Copertino, Altman and Friedmann, JJ., concur.